Citation Nr: 1703868	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1980, with additional service in the Army Reserves from May 1980 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned Acting Veterans Law Judge in an April 2014 hearing, and a transcript of that hearing is of record. 

The Veteran's appeal was denied by the Board in January 2016.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  The Board's January 2016 decision was vacated by the Court and remanded for action in accordance with a Joint Motion for Remand.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014 and August 2015, the Board remanded this matter for examination and opinion to adequately address all pertinent lay statements and medical records relevant to the claim.  In particular, the October 2014 remand found that a January 2011 VA examiner failed to address pertinent service treatment records showing the Veteran's injury to his knee at least four times between 1980 and 1992.  In August 2015, the Board found that the AOJ did not satisfactorily comply with the October 2014 remand orders.  The Board found that the February 2015 VA examiner erroneously provided an opinion without consideration of the Veteran's lay statements related to continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board ordered a new VA examination and an opinion to consider whether any left knee disability present is at least as likely as not the result of injury or disease incurred in the Veteran's active service, ACDUTRA or INACDUTRA.  The examiner was directed to consider and address the Veteran's statements and any other lay statements of record regarding the onset and continuity of symptomatology.  

In February 2015, the Veteran was afforded a new VA examination.  The examiner recognized the existence of arthritis in both knees.  The examiner provided a negative nexus opinion, relying on the Veteran's service treatment records and the private treatment records showing a left knee disability in 2010, many years after the Veteran's separation from service.  The examiner recognized the Veteran's report of experiencing left knee pain and a limp since 1988.  The examiner, however, found that the Veteran's current left knee disability is not at least as likely as not related to his active service.

Pursuant to the Joint Motion, this matter must once again be remanded for an opinion related to the etiology of the left knee.  In particular, the Joint Motion directs the examiner to discuss in the rationale the various statements made by the Veteran and his spouse at the 2014 Board hearing.  In particular, the Veteran's wife recalled the Veteran's private treatment for his left knee in 1992.  The Veteran testified as to his continuous problems with his left knee since 1988, as well as his placement on light duty between 1988 and 1992.  The parties to the Joint Motion recognized the examiner's notation of the lay reports of continuity of symptomatology in the medical history section of the 2015 report, but found the report lacking because these lay reports of continuous symptoms were not included as part of the rationale.  For this reason, the Board must remand the issue for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. All pertinent evidence of record must be made available to and reviewed by the examiner who conducted the February 2015 left knee examination, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed left knee disability originated during service or is otherwise etiologically related to the Veteran's active service, ACDUTRA or INACDUTRA. 

In rendering the opinion(s), the examiner should specifically address in the rationale the Veteran's and his wife's testimony at the April 2014 Board hearing related to treatment for the left knee in 1992, and ongoing symptoms since 1988.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  
Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




